Citation Nr: 1028709	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  03-14 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to Department of Veterans Affairs (VA) death 
benefits.



ATTORNEY FOR THE BOARD

J. Connolly, Counsel







INTRODUCTION

The appellant in this case is the surviving spouse of a deceased 
individual who allegedly had recognized service in the armed 
forces of the United States in the Philippines during World War 
II.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the VA Regional 
Office (RO) in Manila, Republic of the Philippines, that 
determined that sufficient new and material evidence had not been 
submitted with which to reopen the above claim.  

In January 2005, the Board determined that new and material 
evidence was submitted and reopened the claim.  The Board then 
remanded the present matter for additional development.  
Thereafter, in July 2005 and February 2007, the Board again 
remanded the present matter for additional development.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).


FINDING OF FACT

The appellant's deceased husband did not have qualifying service 
as a Veteran.


CONCLUSION OF LAW

The appellant is not eligible for VA death benefits.  38 U.S.C.A. 
§§ 101, 107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.6, 
3.40, 3.41, 3.203 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.

VCAA letters dated in October 2005 and March 2007 fully satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).   Although the notification letters were not sent prior 
to the initial adjudication of the appellant's claim, this was 
not prejudicial since the appellant was subsequently provided 
adequate notice and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was issued.  The claim 
was most recently readjudicated in an April 2010 SSOC.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case (SOC) or SSOC, is 
sufficient to cure a timing defect).

VA also fulfilled its duty to obtain all relevant evidence with 
respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  This case was remanded for verification of the service of 
deceased through the National Personnel Records Center (NPRC).  
This action was undertaken and consistent with a prior 
verification of service, per the discussion below.  The pertinent 
records have been obtained, to the extent available.  38 U.S.C.A. 
§ 5103A.  The Board points out that the case was previously 
remanded in order to attempt verification of the deceased's 
service under alternate spellings of his last name and date(s) of 
birth.  However, in a March 2009 statement the appellant 
clarified that the deceased's last name was spelled with only one 
"c" and that his date of birth was May [redacted], 1911.  Therefore, 
additional requests for verification of service with alternate 
information are not required, as this correct information was 
considered in the January 2006 response from NPRC.  

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available and 
not part of the claims file.  In summary, the Board finds that it 
is difficult to discern what additional guidance VA could have 
provided to the appellant regarding what further evidence she 
should submit to substantiate her claim.  Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse to 
remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 
(1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result in 
any significant benefit to the claimant).


Eligibility for VA Benefits

Eligibility for VA benefits is governed by statutory and 
regulatory law which defines an individual's legal status as a 
veteran of active military, naval, or air service.  38 U.S.C.A. 
§§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

"Active military, naval, and air service" includes active duty. 
"Active duty" is defined as full-time duty in the Armed Forces.  
38 C.F.R. § 3.6(a)-(b).  "Armed Forces" consists of the United 
States Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components.  38 C.F.R. § 3.1.

Service before July 1, 1946, in the organized military forces of 
the Government of the Commonwealth of the Philippines, while such 
forces were in the service of the Armed Forces of the United 
States pursuant to the military order of the President dated July 
26, 1941, including among such military forces organized 
guerrilla forces under commanders appointed, designated, or 
subsequently recognized by the Commander in Chief, Southwest 
Pacific Area, or other competent authority in the Army of the 
United States, shall not be deemed to have been active military, 
naval, or air service for the purposes of any law of the United 
States conferring rights, privileges, or benefits upon any person 
by reason of the service of such person or the service of any 
other person in the Armed Forces, except for specified benefits 
including disability compensation benefits authorized by chapter 
11, title 38, United States Code.  38 U.S.C.A. § 107(a); 38 
C.F.R. § 3.40.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department if 
the evidence meets the following conditions: (1) the evidence is 
a document issued by the service department; (2) the document 
contains needed information as to length, time and character of 
service; and (3) in the opinion of VA the document is genuine and 
the information contained in it is accurate.  38 C.F.R. § 
3.203(a).  With respect to documents submitted to establish a 
creditable period of wartime service for pension entitlement, a 
document may be accepted without verification if the document 
shows the following: (1) service of four months or more; (2) 
discharge for disability incurred in the line of duty; or (3) 
ninety days creditable service based on records from the service 
department such as hospitalization for 90 days for a line of duty 
disability.  38 C.F.R. § 3.203(b).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, VA shall request verification of service from a service 
department.  38 C.F.R. § 3.203(c).  With regard to Philippine 
service, certifications by the service department will be 
accepted as establishing periods of recognized service as a 
Philippine Scout, a member of the Philippine Commonwealth Army 
serving with the Armed Forces of the United States, or as a 
guerrilla.  38 C.F.R. § 3.40(c),(d).  Service department 
certifications will be accepted to establish unrecognized 
guerrilla service under a recognized commissioned officer, only 
if the person was a former member of the United States Armed 
Forces (including the Philippine Scouts), or the Commonwealth 
Army, prior to July 1, 1946.  38 C.F.R. § 3.40(d).  Moreover, it 
has been held that a service department determination as to an 
individual's service shall be binding on the VA.  Duro v. 
Derwinski, 2 Vet. App. 530 (1992); Dacoron v. Brown, 4 Vet. App. 
115, 120 (1993).

The appellant has submitted evidence claiming to establish her 
husband's military service.  She provided a Death Certificates of 
her spouse dated in July 1977; and two letters dated in May and 
June 1978 indicating that her spouse was named Corporal U.A. 
(spelling the last name with only one c) with serial number 
[redacted] and that he was a former member of the 11th Infantry 
Division of USAFIP, NL.

However, in July 1978, the RO denied the appellant's claim based 
on the negative certification which had been conducted by the RO 
in July 1978.  The information that had been provided for 
certification listed the claimed veteran's name as U.A. (spelling 
the last name with only one c) and his date of birth in 1907.

Thereafter, the appellant submitted further information.  She 
provided a Death Certificates of her spouse dated in June 1978; 
an application for benefits in August 1978 listing his name as 
having one c; a July 2000 application listing his name with 2 
c's, a joint affidavit authored by M.A. and C.J. as to the death 
of her spouse; Certifications from the Armed Forces of the 
Philippine Army, Office of the Adjutant General dated in April 
1998 and July 2002; a November 1945 letter of the Headquarters of 
USAFIP Special Orders document listing her husband as being part 
of the 11th Infantry; a September 2002 joint affidavit authored 
by R.P. and M.A. which indicated the her spouse, U.A. (spelling 
the last name with two c's), had served in the Philippine Army 
under the 11th Infantry Regiment of the USAFIP, NL; and a letter 
from the appellant dated in September 2004 wherein she identifies 
her spouse as Corporal U.A. (spelling the last name with two 
c's); various correspondence with the 2 different spellings of 
the last name; and a May 2007 Certifications from the Armed 
Forces of the Philippine Army, Office of the Adjutant General.  

This case was remanded on several occasions.  The remand 
decisions explained that the evidence of record showed the 
decedent's last name spelled with two c's and his date of birth 
was May [redacted], 1911.  The RO was requested to contact the NPRC and 
request a reverification of service and confirm a search under 
the appropriate spelling of the last name and birth date.  In a 
letter dated October 2005, the RO requested reverification of the 
individual's purported service under three variations of his last 
name.  See Sarmiento v. Brown, 7 Vet. App. 80, 82 (1994); see 
also Laruan v. West, 11 Vet. App. 80, 82 (1998). In January 2006, 
NPRC sent a response stating that no records were found for the 
individual.  Only two last names were listed in the response as 
searched.  It does not appear that the NPRC attempted to verify 
the individual's service under the variation of his name with two 
c's.  

Thereafter, the RO sought to verify the service in question.  The 
initial search neglected to include the service number.  
Thereafter, a search was requested from the Joint Service Records 
Research (JSRRC).  Attempts were then made to contact the NARA 
Philippine Army Research division.  However, it then appears that 
the RO was told that the NPRC handles this type of request.  So, 
another request was made of the NPRC.  However, thereafter, an 
April 2010 VA Memorandum noted that NPRC does handle these 
requests, but that a 2006 request of the NPRC yielded negative 
findings.  However, in April 2009, the appellant submitted 
correspondence in which she made clear that the correct spelling, 
the one in the purported military records, was with one c in the 
last name and that the date of birth was May [redacted], 1911.  In 
reviewing the certification search on the appellant's husband, 
this correct information was used in January 2006.  Since the 
appellant has clarified that this was in fact the correct 
information, there is no reason to conduct a further search under 
the wrong spelling of the decedent's last name.  

In sum, in January 2006 NPRC reported that the decedent had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the United 
States Armed Forces.  This information was provided based upon 
the decedent's correct service number, date of birth, and 
spelling of his name.  The verification/certifications performed 
by the RO through the appropriate channels are binding on VA such 
that VA has no authority to change or amend the finding.  Duro v. 
Derwinski, 2 Vet. App. 530 (1992).  Moreover, the appellant has 
not submitted any evidence from a service department establishing 
any service.  Id.  Therefore, inasmuch as the U.S. service 
department's determination regarding the appellant's service is 
binding on VA, the Board concludes that the appellant's deceased 
husband  is not a "veteran" for purposes of entitlement to VA 
benefits, and her claim for entitlement to VA death benefits 
based on such service must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Basic eligibility for VA death benefits is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


